Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0861
                       Lower Tribunal No. 18-13104
                          ________________


 Baptist Health Medical Group Orthopedics, LLC, etc., et al.,
                                 Appellants,

                                     vs.

                   Alfredo Victor Fernandez, etc.,
                                  Appellee.



       An appeal from the Circuit Court for Miami-Dade County, David C.
Miller, Judge.

     Foley & Mansfield PLLP, and Kevin O’Connor, Viviana Varela, and
Mary Street, for appellants.

     Ross & Girten, and Lauri Waldman Ross and Theresa L. Girten;
Friedman & Friedman, P.A., and Gary Alan Friedman, for appellee.


Before HENDON, MILLER, and BOKOR, JJ.

     MILLER, J.
      Appellants, Charles Jordan, M.D. and his employer, Baptist Health

Medical Group Orthopedics, LLC, challenge a final judgment rendered in

favor of appellee, Alfredo Victor Fernandez. Affirming as to liability, we write

only to address the contention the lower tribunal erroneously denied

appellants’ motion for remittitur.     See Royal Caribbean Cruises, Ltd. v.

Spearman, 320 So. 3d 276, 288 (Fla. 3d DCA 2021); Woodson v. Go, 166

So. 3d 231, 233–34 (Fla. 5th DCA 2015); Blake v. Hi-Lu Corp., 781 So. 2d

1122, 1124 (Fla. 3d DCA 2001).

      Under Florida law, the amount awarded a plaintiff in non-economic

damages rests largely in the discretion of the jury. Sproule v. Nelson, 81 So.

2d 478, 481 (Fla. 1955). This discretion is not, however, unbridled. While

“[i]t is for the jury to fix the amount . . . they must do this within the bounds of

reason.” Bartholf v. Baker, 71 So. 2d 480, 484 (Fla. 1954) (quoting Virginian

Ry. Co. v. Armentrout, 166 F.2d 400, 408 (4th Cir. 1948)). Thus, awards of

damages are “subject to close scrutiny by the courts.” § 768.74(3), Fla. Stat

(2021).

      To this end, section 768.74, Florida Statutes, authorizes remittitur in

cases where the trial court determines an award of damages is “excessive

. . . in light of the facts and circumstances which were presented to the trier




                                         2
of fact.” In determining whether such an award is inordinate, the trial court

is required to consider the following factors:

         (a)    Whether the amount awarded is indicative of prejudice,
                passion, or corruption on the part of the trier of fact;
         (b)    Whether it appears that the trier of fact ignored the
                evidence in reaching a verdict or misconceived the
                merits of the case relating to the amounts of damages
                recoverable;
         (c)    Whether the trier of fact took improper elements of
                damages into account or arrived at the amount of
                damages by speculation and conjecture;
         (d)    Whether the amount awarded bears a reasonable
                relation to the amount of damages proved and the
                injury suffered; and
         (e)    Whether the amount awarded is supported by the
                evidence and is such that it could be adduced in a
                logical manner by reasonable persons.

§ 768.74(5), Fla. Stat.

      Here, in denying the motion for remittitur, the trial court only considered

the quality of the marriage between the decedent and her surviving spouse,

Fernandez. While this factor certainly has some relevance to the injury

suffered, no consideration was made as to the remaining statutory criteria.

Under our precedent, this procedural oversight constitutes reversible error.

See Spearman, 320 So. 3d at 288. Thus, we reverse the judgment and

remand for reconsideration of the motion for remittitur in accordance with

section 768.74(5), Florida Statutes.

      Affirmed in part; reversed in part; remanded.



                                       3